Judgment affirmed.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur. Shauck, J., dissents.
This day this cause came on to be heard upon the application and motion of the plaintiff in error, Federal Union Surety Company, to modify the judgment heretofore rendered in this court affirming the judgment of the circuit court of Franklin county, Ohio, theretofore rendered in this cause, and the same was heard upoñ the admitted facts and statements, and arguments of counsel. And the court upon consideration thereof cloth find that the bond executed by the plaintiff in error upon which this action was based, provided that in case of default thereof the State of Ohio should be entitled to recover thereon the amount of the principal sum, together with interest at the rate of two and one-half per centum per annum.
The court doth further find that said circuit court in rendering judgment in favor of the State of Ohio and against said Federal Union Surety Company in said cause, computed the interest on the principal amount of the default, as set forth in plaintiff’s petition below, at the rate of six per centum per annum, from May 16th, 1908, to December 30th, 1912, the date of the rendition of said judgment by the circuit court of Franklin county, Ohio, to-wit, two years and 183 days, when the same should have been computed at the rate of two and one-half per centum per annum.
The court doth further find that in making the computation of interest in the method aforesaid, the circuit court in and for Franklin county, Ohio, gave judgment in favor of the State of Ohio against said Federal Union Surety Company, plaintiff in error herein, at said date, to-wit, December 30th, 1912, in the amount of $14,122.25, when according to law and the evidence the amount of said judgment at said date, so given in favor of said State of Ohio against said Federal Union Surety Company should have been for $11,755.58.
The court doth further find that said amount of - $11,755.58 should bear interest at the rate of two and one-half per centum per annum to the 5th day of April, 1915, or two years, three months and five days, at the rate of two and one-half per centum per annum, and that the amount thereof, to-wit, $12,420.91, should after said 5th day of April, 1915, until paid, bear interest at the rate of six per centum per annum.
It is therefore ordered and adjudged that the judgment of this court in this cause, heretofore rendered on the 1st day of December, A. D. 1914, affirming the judgment of the circuit court of Franklin county, Ohio, in all respects as rendered by that court, be, and the same hereby is modified in this respect, to-wit: That said defendant in error, the State of Ohio, may have and there hereby is awarded to it, judgment against said plaintiff in error, Federal Union Surety Company, as of date of December 30th, 1912, in the sum of $11,755.58, together with interest thereon at the rate of two and one-half per centum per annum, from said 30th day of December, 1912, to the 4th day of April, 1915, with the amount thereof, to-wit, $12,420.91, to bear interest at the rate of six per centum per annum until paid, and in all other respects, not inconsistent herewith, the judgment of said circuit court of Franklin county, Ohio, be affirmed.